DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 July 2021 has been entered.
 
Status of the Claims
Claims 1-5, 8-9, 13, 16-18, 20, 23, 27 and 31-36 are pending in the present application.
It is noted that claim 1 does not indent the components for the film-forming tensioning polymer system, or double indent the monomer units within i and ii.  It is 
A cosmetic composition… comprising:
a film-forming… comprising;
a first… units:
at least one… monomers;
(meth)acrylate monomers;
monomers having… thereof; and
monomers having… amines; and
a second… units;
at least one… monomers;
at least one… monomer; and
monomers having… amines; and
at least one… powders,
wherein…

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 September 2021 was filed after the filing of the RCE.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, ln. 13, needs the term “and” after “tertiary amines;”; and ln. 22, needs the term “and” after “lipophilically treated pigment powders,”.  Also, “particulate agent comprising” should be amended to .  Appropriate correction is required.

Withdrawn Objections/Rejections
The rejection of claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8-9, 13, 16-18, 20, 23, 27 and 31-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Instant claim 1 recites that precipitated silica particles have a median particle size of at least about 10.  However, the claim does not state units for the particle size, such as micrometer, nanometer, etc.  Therefore, it is unclear what size particles are being claimed.  The remaining claims depend from claim 1 but do not further clarify the particle size.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8-9, 13, 16-18, 27, 31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Birkel et al. (US 2009/0061004 A1).
Birkel et al. teach cosmetic compositions comprising water, Sipernat 22 LS (hydrophilic precipitated silica), Polyquaternium-68 (copolymer of N-vinylpyrrolidone, N-vinylimidazole, methacrylamide and quaternized N-vinylimidazole) and Polyquaternium-11 (quaternized polyvinylpyrrolidone/dimethyl aminoethylmethacrylate polymer ([0052]; Example 7).  Birkel et al. teach that the total amount of particles is from 0.005 to 5 wt.% and the total amount of film-forming polymers is from 0.1 to 15 wt.% (preferably from 0.5 to 10 wt.%) ([0008], [0079]; Claims 7-8, 10).  Birkel et al. further teach an example comprising 0.1 wt.% Sipernat 22 LS, 1.28 wt.% Polyquaternium-68 (6.4 wt.% of Luviquat Supreme containing 20% solution of Polyquaternium-68 equals 1.28 wt.% total Polyquaternium-68) and 0.24 wt.% Polyquaternium-11 (0.6 wt.% of Luviquat Excellence containing 40% solution of Polyquaternium-11 equals 0.24 wt.% total Polyquaternium-11) (i.e., weight ratio of Sipernat 22 LS to Polyquaternium-68 and Polyquaternium-11 is 1:15.2) (Example 7a); and an example comprising 0.1 wt.% Sipernat 22 LS, 1.54 wt.% Polyquaternium-68, and 0.32 wt.% Polyquaternium-11 (i.e., weight ratio of Sipernat 22 LS to Polyquaternium-68 and Polyquaternium-11 is 1:18.6) (Example 7b).
Regarding instant claim 2, Birkel et al. teach that the film-forming ingredient attaches to the hair and the particles are bound to the hair via the film-forming ingredient (i.e., adhesive) ([0060]).
Regarding instant claims 1 and 5, Birkel et al. teach that the irregularly shaped particles have a particle size of less than 30 micron, typically from about 0.01 micron to about 20 micron, still more preferably from about 0.1 micron to about 15 micron, and even 
Regarding instant claim 8, Birkel et al. disclose irregularly shaped particles of hydrophilic silica that have a particle size within the instantly claimed range.  Therefore, the particles would also inherently have a specific surface area that is within the instantly claimed range.
The Office does not have the facilities for examining and comparing applicant’s product with the product of the prior art in order to establish that the product of the prior art does not possess the same functional characteristics of the claimed product.  The SSA of a particle is descriptive and thus would be an inherent property of the claimed composition.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed products are functionally different than those taught by the prior art and to establish patentable differences.  See Ex parte Phillips, 28 U.S.P.Q.2d 1302, 1303 (PTO Bd. Pat. App. & Int. 1993), Ex parte Gray, 10 USPQ2d 1922, 1923 (PTO Bd. Pat. App. & Int.) and In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Regarding instant claim 9, the instant specification does not define the term “about”.  Therefore, the compositions according to Birkel et al., which contain a weight ratio of 1:15.2 and 1:18.6, are considered within the range of “about 1:10”.
Regarding instant claims 13 and 16, Birkel et al. disclose 0.1 wt.% Sipernat 22 LS (hydrophilic precipitated silica).
Regarding instant claim 27, Birkel et al. disclose that the products can be in various forms including solution, dispersion and emulsion ([0085]).
Regarding instant claim 31, Birkel et al. disclose water based systems (Examples; Claim 10).
Regarding instant claim 34, Birkel et al. disclose products for styling hair (Claims 1-13).
Regarding instant claims 17-18, Birkel et al. teach that particularly preferred irregularly shaped particles include hydrophilic and hydrophobically modified precipitated silica ([0068]).  Birkel et al. also teach that the composition may comprise a mixture of at least one first solid material and at least one second solid material ([0061]).  Birkel et al. also teach compositions comprising a mixture of solid materials, wherein one of the solid materials is hydrophilic precipitated silica (Examples 1-7).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare compositions according to Birkel et al. comprising a mixture of the particularly preferred hydrophilic and hydrophobically modified precipitated silica.
Response to Arguments
Applicant’s Remarks filed 17 June 2021 have been fully considered but they are not persuasive.  Applicant argues that Birkel only mentions a particle size in a range of from about 0.5-9 um.  Thus, Applicant asserts that Birkel does not describe or suggest the claimed medium particle size of at least about 10 µm.
The examiner respectfully argues that Birkel et al. teach that the irregularly shaped particles have a particle size of less than 30 micron, typically from about 0.01 micron to about 20 micron, still more preferably from about 0.1 micron to about 15 micron, and even more preferably from about 0.5 micron to about 9 micron in diameter ([0062]).  Therefore, prima facie case of obviousness exists.  See MPEP 2144.05(I).
The examiner also directs attention to MPEP 2123(l) and (Il):
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Furthermore, “[t]he prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed....” In re Fulton, 391 F.8d 1195, 1201, 73 USPQe2d 1141, 1146 (Fed. Cir. 2004).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Birkel et al. (US 2009/0061004 A1) as applied to claims 1-5, 8-9, 13, 16-18, 27, 31 and 34 above, in view of Birman et al. (US 2008/0213322 A1).
The teachings of Birkel et al. are discussed above and incorporated herein by reference.
Birkel et al. teach that the irregularly shaped particle component may also comprise various organic and inorganic pigments ([0064]).  Birkel et al. do not explicitly teach that their pigment particles are lipophilically or hydrophilically treated pigment 
Additionally, Birman et al. teach that surface tension and the hydrophilic nature of untreated inorganic pigments complicate incorporation into lipophilic systems, while strong oil absorption results in a negative impact on viscosity.  Finally untreated pigment particles, especially light particles of low density, cause serious dusting problems during handling of bulk material ([0006], [0007]).
Birman et al. teach that to overcome these problems, it has long been customary to surface treat pigments to render them hydrophobic and to enhance the handling, processing and performance of the pigment particles in finished products.  Typical coatings work by reducing the surface activity of the pigment particles, repelling water or other aqueous media, inhibiting agglomeration, reducing oil absorption and enhancing dispersibility of the powder particles in aqueous or oily media used in formulating finished 
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to lipophilically or hydrophilically treat the pigment powders according to Birman et al.
Response to Arguments
Applicant’s arguments are the same as above.  Therefore, the examiner’s response above is incorporated herein by reference. 

Claims 1-5, 8-9, 13, 16-18, 27, 31-33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Pernodet et al. (US 2012/0087888 A1) in view of Eng et al. (US 2013/0022656 A1) and Birkel et al. (US 2009/0061004 A1).
Pernodet et al. teach an aqueous polymeric composition useful for reducing the appearance of fine lines and wrinkles in skin comprising a first polymer that is cationic, such as vinyl caprolactam/vinylpyrrolidone/dimethylaminoethylmethacrylate copolymer (Advantage S), and a second polymer that is cationic, such as vinylpyrrolidone/dimethylaminopropylmethacrylate/methylaminopropyldimethyl methacrylate copolymer (Polyquaternium-55) ([0002], [0006]-[0009], [0037], [0039]; Claims 1-4 and 18).  Pernodet et al. also teach that their polymeric compositions may further comprise thickening agents, such as fumed silica, and pigments ([0046], [0048], and [0050]).  Pernodet et al. further teach that the polymeric compositions may be applied directly to the skin or over or under a foundation or makeup ([0053]).
Pernodet et al. do not explicitly disclose polymeric compositions comprising a hydrophilic non-colloidal particulate agent, as instantly claimed.
However, Eng et al. teach powdery compositions for making creamy compositions comprising a core-shell particle, a carrier, and a water-soluble liquid and/or substrate, wherein the carrier is particularly a precipitated silica that can be hydrophilic or hydrophobic (Sipernat) ([0053]; Examples 2 and 4; Claims 1 and 9).
Also, Birkel et al. teach that particularly preferred irregularly shaped particles include hydrophilic and hydrophobically modified precipitated silica ([0068]).  Birkel et al. also teach that their composition may comprise a mixture of at least one first solid material and at least one second solid material ([0061]).  Birkel et al. also teach compositions comprising a mixture of solid materials, wherein one of the solid materials is hydrophilic precipitated silica (Examples 1-7).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare compositions according to Pernodet et al. wherein the composition comprises hydrophilic and hydrophobic precipitated silica.  Such would have been obvious because Eng et al. and Birkel et al. teach cosmetic compositions comprising hydrophilic and/or hydrophobic precipitated silica.
Regarding instant claim 2, Pernodet et al. teach application to the skin and drying, wherein the polymer creates a mechanical tension across the skin.  Therefore, the polymer necessarily adheres to the skin.
Regarding instant claims 1 and 5, Birkel et al. teach that the irregularly shaped particles have a particle size of less than 30 micron, typically from about 0.01 micron to 
Regarding instant claim 8, Birkel et al. teach irregularly shaped particles of hydrophilic silica that have a particle size within the instantly claimed range.  Therefore, the particles would also inherently have a specific surface area that is within the instantly claimed range.
Regarding instant claims 1, 9 and 13, Pernodet et al. teach that the composition comprises about 20 to about 40 wt.% of a first polymer, about 1 to about 20 wt.% of a second polymer ([0014]-[0016]), and from about 1 to about 20 wt.% thickening agent and/or about 1 to about 20 wt.% pigment and powder component ([0048], [0050]).  Also, Birkel et al. teach that the total amount of particles is from 0.005 to 5 wt.% and the total amount of film-forming polymers is from 0.1 to 15 wt.% ([0008], [0079]; Claims 7-8, 10), and further teach examples comprising a weight ratio of precipitated silica particles to film-forming tensioning polymer system of 1:15.2 and 1:18.6 (Examples 7a and 7b).
Therefore, it would have been obvious for a person having ordinary skill in the art to determine through routine experimentation the optimal amount of precipitated silica to include in the compositions of Pernodet et al.
The examiner respectfully points out the following from MPEP 2144.05: “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed.Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Regarding instant claim 16-18, Eng et al. teach powdery compositions for making creamy compositions comprising a core-shell particle, a carrier, and a water-soluble liquid and/or substrate, wherein the carrier is particularly a precipitated silica that can be hydrophilic or hydrophobic (Sipernat) ([0053]; Examples 2 and 4; Claims 1 and 9).
Also, Birkel et al. teach that particularly preferred irregularly shaped particles include hydrophilic and hydrophobically modified precipitated silica ([0068]).  Birkel et al. also teach that their composition may comprise a mixture of at least one first solid material and at least one second solid material ([0061]).  Birkel et al. also teach compositions comprising a mixture of solid materials, wherein one of the solid materials is hydrophilic precipitated silica (Examples 1-7).
Regarding instant claim 27, Pernodet et al. teach the polymeric composition is dissolved or dispersed in a solvent system comprising water ([0007], [0011], [0034], [0037], [0039]; Claims 1, 2, 4, 12-13).
Regarding instant claim 31-33 and 36, Pernodet et al. teach an aqueous composition for the treatment of the skin surface (Claims 1-20).
Response to Arguments
Applicant’s arguments are the same as above regarding the precipitated silica particle size.  The examiner’s response above is incorporated herein by reference.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pernodet et al. (US 2012/0087888 A1) in view of Eng et al. (US 2013/0022656 A1) and Birkel et al. (US 2009/0061004 A1) as applied to claims 1-5, 8-9, 13, 16-18, 27, 31-33 and 36 above, further in view of Birman et al. (US 2008/0213322 A1).
The teachings of Pernodet et al. are discussed above and incorporated herein by reference.
Pernodet et al. do not explicitly teach that their pigment particles are lipophilically or hydrophilically treated pigment particles.  However, Birman et al. teach that a number of difficulties may arise in uniformly dispersing pigment particles, especially finely divided pigments.  Untreated, many pigments, for example metal oxides such as iron oxide, titanium dioxide and zinc oxide, have significant surface reactivity which may be attributable to chemical reactivity either covalent or ionic, or to more physical phenomena such as adsorbability or accumulation of surface charge.  Such surface reactivity may interfere with the uniformity of an initial dispersion of the powder or may adversely impact the long-term stability of the end product.  The pigment particles may tend to couple covalently or electrochemically with other ingredients in the formulation or to agglomerate, which is to say to stick to each other in agglomerations or clumps.  The result may be a poor or unacceptable end product or a product which has limited shelf life owing to non-
Additionally, Birman et al. teach that surface tension and the hydrophilic nature of untreated inorganic pigments complicate incorporation into lipophilic systems, while strong oil absorption results in a negative impact on viscosity.  Finally untreated pigment particles, especially light particles of low density, cause serious dusting problems during handling of bulk material ([0006], [0007]).
Birman et al. teach that to overcome these problems, it has long been customary to surface treat pigments to render them hydrophobic and to enhance the handling, processing and performance of the pigment particles in finished products.  Typical coatings work by reducing the surface activity of the pigment particles, repelling water or other aqueous media, inhibiting agglomeration, reducing oil absorption and enhancing dispersibility of the powder particles in aqueous or oily media used in formulating finished products.  A satisfactory coating should cover each particle completely and more or less uniformly ([0008]).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to lipophilically or hydrophilically treat the pigment powders according to Birman et al.
Response to Arguments
Applicant’s arguments are the same as above.  Therefore, the examiner’s response above is incorporated herein by reference. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Pernodet et al. (US 2012/0087888 A1) in view of Eng et al. (US 2013/0022656 A1) and Birkel et al. (US 2009/0061004 A1) as applied to claims 1-5, 8-9, 13, 16-18, 27, 31-33 and 36 above, further in view of Mateu et al. (US 2011/0250151 A1).
The teachings of Pernodet et al. are discussed above and incorporated herein by reference.
Pernodet et al. do not explicitly teach hydrophilically treated wax particles.  However, Mateu et al. teach that achieving stability of a wax-containing emulsion, consistency and ease of use has been a challenge ([0004]).  Mateu et al. teach wax treated with sodium polyacrylate or sodium alginate, wherein the structure of particles of inventive powder embodiments aid in the particles having solubility in aqueous media and non-aqueous media, without an addition of heat.  It is believed that the intermolecular forces of dipole-induced dipole interaction enable the particles described herein to solubilize at room temperature or cooler, without an addition of heat ([0021]).  Mateu et al. teach that powder particles that include one or more waxes having a melt point within a range of 45 to 100 ºC or greater than 100 ºC and sodium polyacrylate or salts of sodium polyacrylate or both effectively form a lotion or cream or gel or coating when added to water at room temperature or a cooler temperature.  The results are surprising because it has heretofore required an addition of heat to mix waxes in water to make a lotion or cream or gel or coating ([0024]).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to include hydrophilically treated wax particles according to Mateu et al. in 
Response to Arguments
Applicant’s arguments are the same as above.  Therefore, the examiner’s response above is incorporated herein by reference. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 




/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616